Citation Nr: 1727537	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and V.M.


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to October 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran and his wife V.M. testified before the undersigned at a hearing at the RO in May 2008.

The issue previously was remanded in August 2011, January 2013, and February 2016.  As noted by the Board in the August 2011 remand, the issue of entitlement to TDIU was raised by the record as the Veteran has claimed unemployability in conjunction with his claim for a higher rating for his service-connected right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  The Board decided the issues of entitlement to higher ratings for the right knee in the February 2016 decision and remanded the issue of entitlement to TDIU in order for it to be referred to the Director of the Compensation Service for extraschedular consideration.  As TDIU on an extraschedular basis is being granted herein, the issue has been recharacterized as is reflected on the title page of this decision.  

In a letter in June 2017, the Veteran's attorney submitted a request pursuant to the Freedom of Information Act (FOIA) for copies of records added to the claims folder since the February 2016 remand and asked that adjudication be stayed at least 90 days from the date the records are provided.  However there is no prejudice to the Veteran to decide his claim at this time as the Board herein is granting entitlement to TDIU on an extraschedular basis, which is a full grant of the benefit sought.

In January 2013 and February 2016, the Board noted that the Veteran had raised a claim of entitlement to service connection for a back disability, to include as secondary to his service-connected right knee disabilities.  As this claim had not been adjudicated yet, the Board did not have jurisdiction over it.  The Board therefore referred it to the RO, as the agency of original jurisdiction, for appropriate action (which might include adjudication).  Unfortunately, review of the claims file shows that no action has been taken with respect to the claim.  It accordingly is referred to the RO for appropriate action a third time herein.

FINDING OF FACT

Resolving doubt in the Veteran's favor, the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU due to service-connected disabilities on an extraschedular basis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (b) (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant TDIU on an extraschedular basis, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the issue.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a). 

If the schedular rating is less than total, a total rating can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he/she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a). If not, all veterans who shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b). If 4.16(a) is not met, the case will be referred to the Director of the Compensation Service, for extraschedular consideration of all veterans who are unemployable by reason of service-connected disabilities. Id.  

Here, the Veteran is service connected for the following disabilities: subluxation of the right knee (30%); right knee degenerative arthritis (10%); status post right medial meniscectomy (10%); and scar associated with status post right medial meniscectomy (10%).  He has a combined rating of 40 percent from July 1, 2006 and 50 percent from October 30, 2006.  Disabilities of one or both lower extremities, including the bilateral factor if applicable, as well as disabilities resulting from common etiology or a single accident and disabilities affecting a single body system are considered as one with respect to the 60 percent and 40 percent requirements.  38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities are considered as one because they are all of the right lower extremity, all stem from the same in-service injury, and all affect the musculoskeletal system.  Even so, the combined rating for them is 50 percent.  38 C.F.R. § 4.25.  Thus, the Board is to consider whether 38 C.F.R. § 4.16 (b) is for application.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The central inquiry is whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the question is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As for the Veteran's education and occupational history, he has one year of college and worked as a mailman from May 1987 to June 2008.  See December 2015 TDIU claim.  He contends that he stopped working in June 2008 due to his service-connected right knee conditions.  Id.  

In May 2008, the Veteran testified that his right knee disability was gradually increasing in severity and that he would have to quit his job at the post office.  In a statement in November 2008, the Veteran asserted that during the summer he had to quit his job at the post office due to unbearable pain and currently was working as a maintenance man.  In a statement in April 2009, the Veteran stated that he was unemployed due to his knee.  In a statement in May 2012, the Veteran continued to report that he was still unemployed.  In December 2015, the Veteran's attorney explained that, although the Veteran attempted to work after June 2008, he was not gainfully employed and his earnings from the Social Security Administration (SSA) show that per VA standards his income during this period was marginal.  

On VA examination in April 2007, the examiner opined that prolonged walking and steps on the job were difficult for the Veteran because of his right knee.  In November 2007, the Veteran's private doctor opined that it was unreasonable for the Veteran to continue working excessively given the severity of his right knee arthritis.  On VA examination in December 2008, the Veteran reported that in June 2008 he had to quit his job at the post office due to his right knee disabilities and was currently not working.  The examiner noted that the Veteran has had pain with any stair climbing or any walking activities.  A private medical record in June 2009 shows that the Veteran had to stop working due to his knee pain.  The examiner noted that the Veteran could not have any employment at this time which would require prolonged standing, walking or climbing.  A February 2012 VA treatment record shows that the Veteran had difficulty with his right knee disabilities when resting and walking as well as sitting for prolonged periods of time.

On VA examination in December 2014, the examiner opined that the Veteran, due to his right knee pain, would be limited to sedentary employment with no prolonged standing or walking.  In December 2015, a private doctor opined that all jobs, whether physical or sedentary, were beyond the Veteran's capabilities since June 2008.  After reviewing the claims folder and pertinent medical literature, the doctor determined that the Veteran's service-connected right knee disabilities resulted in marked interference with employment and precluded both physical and sedentary employment since he last had gainful employment in June 2008.  The doctor based this opinion on the fact that the Veteran has radiographically documented rupture of the anterior cruciate ligament (ACL), which is a result of his service-connect knee disabilities.  He explained that degenerative disease has progressed over the years to cause increasing pain with simple activities of daily living and precluded the Veteran from securing gainful employment of any kind.  

In April 2017, the Director of the Compensation Service determined that entitlement to TDIU could not be established as the medical evidence did not support the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the disabilities prevented all types of gainful employment.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise to support the grant of entitlement to TDIU on an extraschedular basis.  As noted, the Veteran has one year of college and an extensive occupational history as a mailman.  After being forced to quit his job at the post office due to his right knee pain, he attempted to work in maintenance but was unable to due to his right knee pain.  Since the Veteran stopped working for the post office in June 2008, the medical evidence discussed above shows that he could not be employed in a capacity requiring prolonged standing or walking.  

As for the December 2014 VA opinion that the Veteran is limited to sedentary employment, this opinion is outweighed by the December 2015 private opinion that the Veteran is precluded from physical and sedentary employment due to his service-connected right knee disabilities.  The Board rejects the December 2014 VA opinion as no reasoning or rationale was provided for the conclusions reached.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the December 2015 VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's service-connected right knee conditions, as well as the history and relevant longitudinal complaints, in proffering the opinion.  It is also noteworthy that, given the Veteran's educational and occupational background, he has not demonstrated an ability to obtain a sedentary position.  

To the extent that the Veteran briefly worked in November 2008, marginal employment will not be considered substantially gainful employment and will be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).  As noted by the Board in the February 2016 remand, a record of earnings from the Social Security Administration, however, shows that this work was marginal.  38 C.F.R. § 4.16(a); Faust v. West, 13 Vet. App. 342 (2000).

Thus the Board finds that the evidence is in equipoise under 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 and TDIU is granted on an extraschedular basis.


ORDER

Entitlement to TDIU on an extraschedular basis is granted. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


